DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR-2017-0184865, filed on 12/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 was filed after the mailing date of the instant application on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: The bonds in Formulae 8-1 and 8-2 are unclear and do not appear to meet in a point.  Appropriate correction is required.

    PNG
    media_image1.png
    202
    497
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0301639 A1).
With respect to claim 1, Zeng teaches a compound for an optoelectronic diode (an OLED device) represented by Formula III (paragraph 0077), which is pictured below.

    PNG
    media_image2.png
    237
    430
    media_image2.png
    Greyscale

In this formula, G1 is phenylene (paragraph 0078), n and m are 0 (paragraphs 0083-0084), L2 and L3 are each a direct bond (paragraph 0079), G2 and G3 are each a dibenzofuran group (paragraph 0097), and G2 and G3 are each further substituted by a phenyl group (paragraph 0082).
This forms the compound below.

    PNG
    media_image3.png
    454
    431
    media_image3.png
    Greyscale

This compound meets the requirements of instant Chemical Formula 1 when Ar1 is an unsubstituted C6 aryl (phenyl) group, Ar2 is represented by Chemical Formula 2A, Ar3 is represented by Chemical Formula 2B, and in Chemical Formulae 2A and 2B, X is oxygen, R1 is an unsubstituted C6 aryl (phenyl) group, m1 and m3 are 1, and m2 and m4 are 0.
Zeng includes each element claimed, with the only difference between the claimed invention and Zeng being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound suitable for use as a host material in an organic light emitting diode (paragraph 0003), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Zeng teaches the compound of claim 1, and Ar2 and Ar3 are both represented by Chemical Formula 2-1.
With respect to claim 3, Zeng teaches the compound of claim 1, and m1 and m2 are each  0 or 1.
With respect to claim 4, Zeng teaches the compound of claim 1, and R1 is an unsubstituted phenyl group and R2 is not present.
With respect to claim 5, Zeng teaches the compound of claim 4, and R1 is a phenyl group and R2 is not present.
With respect to claim 6, Zeng teaches the compound of claim 1, and Ar1 is an unsubstituted phenyl group.
With respect to claim 7, Zeng teaches the compound of claim 1, and the compound is selected as Compound 1.
With respect to claim 8, Zeng teaches the compound of claim 1, and the compound is in a composition (the second compound has formula III, paragraph 0028).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 in a composition as taught by Zeng.
With respect to claim 9, Zeng teaches an organic optoelectronic diode comprising an anode (a first electrode), a cathode (a second electrode), and an organic layer between the two, and the organic layer comprises the composition (paragraph 0028), and the organic layer is comprised of a hole injection area, a hole transport layer, a light emitting layer, and an electron transport layer (paragraph 0034 and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure taught by Zeng as Zeng demonstrates this was a device structure known in the art prior to the effective filing date of the claimed invention.
With respect to claim 10, Zeng teaches the organic optoelectronic diode of claim 9, and the light emitting layer further comprises Compound A1 as a second host (paragraph 0075 and 0076), which is pictured below.

    PNG
    media_image4.png
    283
    351
    media_image4.png
    Greyscale

This compound meets the requirements of Chemical Formulae 6 and 7 when Y1 is a C6 aryl (phenyl) group, and Y2 is a C12 aryl (biphenyl) group, L3 is a single bond, and L4 is a C6 aryl (phenylene) group, and all R figures are hydrogen atoms.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the indolocarbazole host of Zeng with the compound of claim 1 as Zeng teaches indolocarbazoles have excellent charge-transport properties and are useful for organic electronic devices (paragraph 0016).
With respect to claim 11, Zeng teaches the organic optoelectronic diode of claim 10, and the compound is represented by Chemical Formula 6C.
With respect to claim 12, Zeng teaches the organic optoelectronic diode of claim 11, and Y1 and Y2 are each independently a phenyl or biphenyl group.
With respect to claim 13, Zeng teaches the organic optoelectronic diode of claim 9, and the organic optoelectronic diode further comprises the compound below (paragraphs 177-178 and page 149).

    PNG
    media_image5.png
    286
    268
    media_image5.png
    Greyscale

This dopant meets the requirements of instant Chemical Formula 8 when all of Z4 to Z11 are C or CRc, X2 is S, Rc is a hydrogen atom, and n is 3. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the phosphorescent dopant above as a phosphorescent dopant in the claimed device as Zeng teaches this was a known emitter material that may be used in an OLED in combination with the materials disclosed in the prior art (paragraph 0178).
With respect to claim 14, Zeng teaches the optoelectronic diode of claim 13, and the compound represented by Chemical Formula 8 is represented by Chemical Formula 8-2.
With respect to claim 15, Zeng teaches the optoelectronic diode of claim 9, and Zeng teaches the organic optoelectronic diode may be a flat panel display device (paragraph 0139).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the optoelectronic device in a display device, as taught by Zeng.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786